      Case 1:20-cr-00608-DLC Document 10 Filed 11/17/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :             20cr608 (DLC)
                                         :
 AQUILINO TORRES,                        :                 ORDER
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     The defendant having informed the Court that he prefers that

the arraignment and initial conference in this matter occur via a

videoconference proceeding, as opposed to an in person

proceeding, it is hereby

     ORDERED that the arraignment and initial conference are

scheduled for December 4, 2020 at 11:00 a.m. using the CourtCall

platform.   Defense counsel is reminded that he will be given an

opportunity to speak with the defendant by telephone for fifteen

minutes before the proceeding begins (i.e., at 10:45 a.m.).           At

that conference, a trial date will be chosen.        After the

Government recites the procedural history of this case, outlines

the nature of the evidence it intends to offer at any trial, and

proposes a schedule for the production of discovery materials to

the defendants, the Court will consult the parties regarding the

scheduling of the trial.    After a trial date is selected, a
      Case 1:20-cr-00608-DLC Document 10 Filed 11/17/20 Page 2 of 4




schedule for motions will be set and the propriety of any

exclusion of time under the Speedy Trial Act will be addressed.

     IT IS FURTHER ORDERED that counsel for the Government and

the defendants will consult in advance of the conference to reach

agreement, if possible, on a proposed date for the trial.

     IT IS FURTHER ORDERED that defense counsel shall provide a

copy of or read this order to the defendant.

     IT IS FURTHER ORDERED that any objection to this Order

shall be filed no later than November 24.

     To optimize the quality of the video feed, only the Court,

the defendant, defense counsel, and counsel for the Government

will appear by video for the proceeding; all others will

participate by telephone.     Due to the limited capacity of the

CourtCall system, only one counsel per party may participate.

Co-counsel, members of the press, and the public may access the

audio feed of the conference by calling 855-268-7844 and using

access code 32091812# for Room 2 and PIN 9921299#.

     In advance of the conference, Chambers will email the

parties with further information on how to access the

conference.   Those participating by video will be provided a

link to be pasted into their browser.       The link is non-

transferrable and can be used by only one person; further, it

should be used only at the time of the conference because using

it earlier could result in disruptions to other proceedings.


                                    2
      Case 1:20-cr-00608-DLC Document 10 Filed 11/17/20 Page 3 of 4




     To optimize use of the CourtCall technology, all those

participating by video should:

     1. Use the most recent version of Firefox, Chrome, or
        Safari as the web browser. Do not use Internet
        Explorer.

     2. Use hard-wired internet or WiFi. If using WiFi, the
        device should be positioned as close to the Wi-Fi router
        as possible to ensure a strong signal. (Weak signals
        may cause delays or dropped feeds.)

     3. Minimize the number of others using the same WiFi router
        during the conference.

Further, all participants must identify themselves every time

they speak, spell any proper names for the court reporter, and

take care not to interrupt or speak over one another.          Finally,

all of those accessing the conference — whether in listen-only

mode or otherwise — are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.

     If CourtCall does not work well enough and the Court

decides to transition to its teleconference line, counsel should

call 888-363-4749 and use access code 4324948#.         (Members of the

press and public may call the same number, but will not be

permitted to speak during the conference.)        In that event, and

in accordance with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at

https://www.nysd.uscourts.gov/sites/default/files/practice_docum

ents/DLC%20Cote%20COVID-19%20Emergency%20Practices%20-




                                    3
         Case 1:20-cr-00608-DLC Document 10 Filed 11/17/20 Page 4 of 4




%20May%2013%2C%202020.pdf, counsel should adhere to the

following rules and guidelines during the hearing:

     1. Each party should designate a single lawyer to speak on
        its behalf (including when noting the appearances of
        other counsel on the telephone).

     2. Counsel should use a landline whenever possible, should
        use a headset instead of a speakerphone, and must mute
        themselves whenever they are not speaking to eliminate
        background noise. In addition, counsel should not use
        voice-activated systems that do not allow the user to
        know when someone else is trying to speak at the same
        time.

     3. To facilitate an orderly teleconference and the creation
        of an accurate transcript, counsel are required to
        identify themselves every time they speak. Counsel
        should spell any proper names for the court reporter.
        Counsel should also take special care not to interrupt or
        speak over one another.

     4. If there is a beep or chime indicating that a new caller
        has joined while counsel is speaking, counsel should
        pause to allow the Court to ascertain the identity of the
        new participant and confirm that the court reporter has
        not been dropped from the call.

Dated:       New York, New York
             November 17, 2020



                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       4
